Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether the rights of defendant under the Fourth and Fourteenth Amendments were violated. Defendant argued that the seizure of evidence from his person without a search warrant during the course of an allegedly illegal arrest constituted a denial of his constitutional rights under the Fourth and Fourteenth Amendments, and for this reason the admission of such evidence against defendant at the trial was reversible error. The Court of Appeals considered this contention and held that, since the arrest was legal and valid, there was no unconstitutional search and seizure. [See 17 N Y 2d 128.]